Title: From Thomas Jefferson to John Banister, 7 February 1787
From: Jefferson, Thomas
To: Banister, John



Dear Sir
Paris Feb. 7. 1787.

A former letter which I wrote to announce the arrival of your son in Paris in good health has failed to go by the occasion which was expected. He will have the happiness therefore of announcing that good news in person. I congratulate you on his character which is substantially good. He has never I think done an imprudent thing since he left you, unless we call by that name, as I believe we must, his having for the first time yeilded to the allurements of Paris and spent during his stay here a great deal more than you had proposed. He has been sincerely afflicted by it, and it is that which has made him adopt the sudden resolution of leaving the place and going home. Yet were he my son, I should be glad of it. He has bought lessons of which he will profit thro’ life, and be able to profit his children and friends. They have done him no injury but to his purse. I think it will contribute more to his future good than the same money in the form of property. His mind will be oppressed till you relieve him by an explanation, which I beseech you to do in the first moment. The post which a parent may take most advantageous for his child is that of his bosom friend. I know your way of thinking too well to doubt your concurrence in this. I too have transgressed your instructions; but it was to relieve him from embarrasment, not to lead him into it. He has no suspicion that I write to you on this subject; but my duty to both required it. Present my friendship to Mrs. Bannister and accept assurances of it yourself from Dr. Sir your mo. obed. humble servt.,

Th: Jefferson

